Henry, J.
This was a proceeding in the nature of a mandamus to compel the city assessor to strike from the list of taxable property one acre of land and improvements thereon in the city of St. Louis, owned by relator, on the ground that it is “ exclusively * * for purposes purely charitable, and is, therefore, not subject to taxation.” A full statement of the case will be found in 10 Mo. App. 263. The judgment of the circuit court was for relator. On appeal to the court of appeals, that judgment was affirmed, and the city assessor has appealed to this *477court. A careful examination of the opinion delivered in this cause by tbe court of appeals, and of the authorities cited, has satisfied us with tbe argument and conclusions of that court, and its judgment is affirmed.
Hough and Ray, JJ.. concur. Sherwood, O. J., and Norton, J.. dissent.